El Juez Asociado Señor Hutchison
emitió la opinión del tribunal.
Carlos A. Buscaglia, demandante en pleito de daños y per-juicios provenientes del supuesto incumplimiento de un con-trato, apela de una sentencia adversa.
*407El primer señalamiento es que la corte de distrito cometió error al declarar sin lugar la demanda, fundada en que el mismo Buscaglia había sido el primero en violar el contrato, por cuanto este fundamento es incongruente e irreconciliable con las alegaciones de la demandada en su contestación.
El demandante alegó: que allá para el día 15 de julio de 1932 la demandada celebró un contrato con el demandante, según el cual el demandante se convertía en el agente y repre-sentante de la demandada en la venta de formularios impresos conocidos con el nombre de cuadros y papeletas, utilizados por el publico para el juego denominado pool en relación con las carreras de caballos que se celebran en el Hipódromo Quintana, así como para la preparación, sellado y conducción de tales cuadros y papeletas; que el territorio asignado al de-mandante como tal agente incluía un número de municipios que se enumeran en la demanda; que el demandante prestó una fianza de $25,000 que fué aprobada por la demandada y notificada por ésta en agosto 24, 1932, a la Comisión Hípica Insular de Puerto Rico; que el demandante, de conformidad con los términos del contrato, asumió las responsabilidades de las agencias y había de responder al Quintana Racing Park, Inc., de todos los actos u omisiones que pudieran reali-zar los subagentes que utilizara en el negocio de venta, pre-paración, sellado y conducción de cuadros y papeletas, que habían de expenderse al público, las papeletas a 40 centavos, los cuadros a 35 centavos en el municipio de Ponce y a 25 centavos en los demás pueblos comprendidos en su territo-rio; que los precios de referencia incluían “el valor intrín-seco” de los documentos, así como también la comisión que había de cargarse por la conducción de los mismos desde la agencia respectiva hasta la oficina del pool del Hipódromo Quintana; que en compensación de las obligaciones por él asumidas, el Quintana Racing Park, Inc., convino en satis-facer al demandante la suma de 11 centavos por cada pape-leta vendida y 13 centavos por cada cuadro, con excepción de los que se expendieran en la ciudad de Ponce, sobre los *408cuales el demandante tenía derecho a recibir un beneficio de 23 centavos; que el contrato había de durar cuatro años, a contar del 15 de julio, 1932, fecha en que la demandada aprobó la fianza.
La demandada negó que hubiera celebrado ningún con-trato con Buscaglia a virtud del cual éste se convirtiera en agente y representante de la demandada para la venta de cuadros y papeletas; negó que dicho contrato incluyera los municipios enumerados en la demanda o cualesquiera otros; explicó que Bucaglia había suministrado una fianza provisional y había prometido convenir con la demandada en los términos de un contrato de agencia que sería definitivamente consumado por las partes y que sería garantizado por una fianza buena y suficiente que Buscaglia convino en suminis-trar definitivamente; explicó que la fianza fué prestada de manera provisional porque las próximas carreras iban a cele-brarse, y, de acuerdo con una ley de la Asamblea Legislativa que acababa de aprobarse, una fianza era necesaria, y la fianza provisional, por sus términos, no implicaba la celebra-ción de un contrato, sino la promesa de celebrar uno dentro del período de quince días; negó que Buscaglia suministrara una fianza como agente de la demandada y alegó que él había prestado una fianza provisional por la suma de $25,000, com-prometiéndose el demandante a prestar definitivamente una fianza mediante escritura pública, que sería inscrita en el Registro de la Propiedad, fianza que nunca fué suministrada dentro del término especificado en la fianza provisional ni más tarde; admitió haber aceptado la fianza provisional mientras se otorgaba la supuesta fianza definitivamente y alegó que en distintas ocasiones había exigido tal otorga-miento dentro del período especificado; alegó que cuando se otorgó la fianza provisional se convino que los términos del contrato final de agencia se harían constar en la fianza defini-tiva y que las partes nunca convinieron en las condiciones en que habría definitivamente de celebrarse el referido contrato de agencia; aceptó que Buscaglia asumiría las responsabili-*409dades de las agencias establecidas en los pueblos menciona-dos y había de responder de todos los actos u omisiones que pudieran realizar los agentes, subagentes y empleados que utilizara el demandante en el negocio de venta, preparación, sellado y conducción de papeletas y cuadros; negó que se conviniera que tales papeletas habrían de venderse a 40 centavos o a una suma menor, que los cuadros habían de ven-derse a 35 centavos o menos en la ciudad de Ponce o a 25 centavos o menos en los demás pueblos comprendidos en el territorio. Negó la demandada que los precios de referencia comprendieran “el valor intrínseco” ni ningún otro valor de los documentos utilizados para jugar al pool, ni el importe de la comisión que había de cargarse por la conducción de cuadros y papeletas desde las agencias ni de ningún otro sitio de la isla hasta la oficina del pool del Hipódromo Quintana, y alegó que al firmarse la referida fianza provisional, dado el corto tiempo que mediaba para la celebración de las próxi-mas carreras, se convino que los requisitos y condiciones en que habría de celebrarse el contrato de agencia a que se re-fiere dicha fianza serían convenidos entre las partes al fir-marse la fianza efectiva, y que mientras tanto ésta se realizaba podían las agencias continuar vendiendo los cuadros y pape-letas a los precios de costumbre, pero que el contrato defini-tivo jamás llegó a otorgarse ni la fianza definitiva, debido a la negligencia de Buscaglia. La demandada negó haber conve-nido pagar a Buscaglia la suma de 11 centavos ni ninguna otra suma, por cada papeleta vendida, o 13 centavos, ni nin-guna otra suma, por cada cuadro, o 23 centavos, ni ninguna otra suma, por los cuadros o papeletas que vendiera en la ciudad de Ponce.
La demandada también alegó como defensa afirmativa: que en virtud de una ley aprobada en 1932 (Ley Núm. 11 de 1932, pág. 195), el demandante y la demandada, allá para el mes de julio de dicho año, dos o tres días antes de celebrar carreras el Hipódromo Quintana, en consideración al hecho de que no había tiempo para celebrar un contrato escrito y pres-*410tar una fianza en la forma que requería la demandada, convi-nieron provisionalmente en que el demandante se liaría cargo interinamente de las agencias del Hipódromo Quintana en los pueblos que se relacionan en la demanda por el término de quince días y prestaría una fianza provisional por $25,000, la cual sólo estaría vigente por quince días y hasta que se otorgara una definitiva; que las partes prometieron firmar un contrato sobre el negocio de agencia, cuyos términos se convendrían al firmarse la fianza definitiva, pudiendo Bus-caglia mientras tanto vender los cuadros y papeletas en la forma acostumbrada, siempre que el precio no fuera mayor que aquél a que los vendiera el Hipódromo Las Monjas; que no obstante el hecho de haber transcurrido más de dos meses de haberse otorgado la fianza provisional y haber sido reque-rido varias veces el demandante para que viniera a otorgar el contrato y la fianza definitiva en la forma requerida, dicho demandante nunca compareció a formalizar tal contrato; que a pesar del incumplimiento del contrato interino, la deman-dada ha estado siempre, y lo está aún dispuesta a celebrar el contrato en los términos convenidos verbalmente, siempre que el demandante esté dispuesto a otorgar la correspon-diente fianza.
Fuera de cualquier cuestión de una- negativa que envuelve una afirmativa (negative pregnant), la primera negación de la demandada — interpretada en armonía con la segunda y con las alegaciones explicatorias, con las admisiones, negativas y alegaciones positivas que le siguen — no era necesariamente inconsistente con la defensa afirmativa de la demandada.
El demandante no suscitó cuestión alguna en la Corte de Distrito en torno a tal inconsistencia ni levantó objeción al-guna sobre la prueba aducida por la demandada durante el juicio en apoyo de las cuestiones así presentadas. La cuestión que ahora se trata de levantar por primera vez sobre cualquier incongruencia técnica entre la prueba y la negativa anterior de la demandada respecto a la existencia de un contrato, se *411plantea demasiado tarde para que merezca seria conside-ración.
El segundo señalamiento es que la corte de distrito come-tió error al resolver que el demandante dejó de cumplir sn obligación contractual con la demandada por no haber ele-vado la fianza original a escritura pública.
El juez de distrito dijo que la prestación de una fianza “además de haber sido convenida por las partes” era un requisito estatutario. El error, de haberlo, en torno al efecto del artículo 23 de la Ley Hípica de 1932 (Leyes de ese año, págs. 195, 207) no sería suficiente motivo para su revocación. No podemos convenir con el apelante en que la demandada le impidió suministrar la fianza mediante escritura pública tal como se había, provisto y conforme exigía el convenio provisional.
El tercer señalamiento es que la corte de distrito cometió error al resolver que la obligación de elevar el documento de fianza a escritura pública “era una obligación impuesta al demandante” y al resolver que por motivo del no cumplimiento de este requisito la corporación no debía continuar el contrato de agencia. Se sostiene que Buscaglia no fué parte en la fianza provisional otorgada por sus fiadores y aceptada por la demandada; que el haberse dejado de elevar la fianza provisional a escritura pública se hizo de mutuo consentimiento de las partes y que la continuación de la agencia durante varios meses posteriores a la fecha en que expiraron los quince días especificados en la fianza provisional equivalía a una renuncia por parte de la demandada; que el incumplimiento en una etapa (stage) de un contrato continuo no pone necesariamente fin a todo el contrato; que el incumplimiento de un contrato en sus detalles de menor importancia no ofrece base para la rescisión; que el único remedio de la demandada era exigir el otorgamiento de la escritura pública por los fiadores de Buscaglia. Las únicas autoridades citadas *412en el alegato del apelante son Third Decennial Digest, vol. 8, párr. 235; Collins Plass Thayer Co. v. Hewlett, 95 S.E. 510 y Dold Packing Co. v. Doerman, 293 Fed. 315.
El juez de distrito resolvió qne Buscaglia, por razón de su contrato verbal con la demandada, estaba obligado a pres-tar inmediatamente una fianza provisional que debía otor-garse en forma definitiva mediante escritura notarial, dentro del término de quince días. Esta conclusión no ha sido seña-lada como error. Buscaglia no fué relevado de la obligación asumida por él en su contrato oral, por el hecho de que él mismo no firmó la fianza provisional otorgada por sus fiadores. Si el juez de distrito al referirse más tarde a la obligación “impuesta al demandante” estaba, conforme asume el ape-lante, interpretando la fianza original, y si cometió error, según sostiene ahora el apelante, el error no es uno que da lugar a la revocación.
El quinto señalamiento es que la corte de distrito cometió error al no dar valor probatorio a la carta en que la deman-dada recordaba a Buscaglia del convenio de no aumentar el precio de los cuadros y papeletas para las carreras que pró-ximamente iban a celebrarse. Podría admitirse que la sus-cribiente de la carta tenía en mente la posibilidad de un alza en los precios luego de celebrarse las próximas carreras. Lo que el juez de distrito dijo fué que la carta no implicaba una autorización para la venta de cuadros y papeletas a un precio mayor que el fijado por el Hipódromo Las Monjas. No halla-mos que en esto se cometiera error. La carta no milita tan fuertemente contra el testimonio que tiende a establecer la existencia del convenio de no vender a precios más altos que aquéllos a que Las Monjas vendía, en forma tal que justifique la revocación del fallo de la corte de distrito al efecto de que la preponderancia de toda la prueba sobre este punto estaba a favor de la demandada.
El cuarto señalamiento es que la corte de distrito cometió error al resolver que la evidencia en cuanto al importe de *413los daños reclamados era insuficiente pa.ra fundamentar en ella una sentencia a favor del demandante. No es nece-sario que discutamos este punto.

La sentencia apelcoda debe ser confirmada.

El Juez Asociado Señor Córdova Dávila no intervino.